Citation Nr: 1144924	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  97-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral ankle disorder to include joint pain claimed as the result of undiagnosed illness.  

2.  Entitlement to service connection for a chronic bilateral hip disorder to include joint pain claimed as the result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to April 1988 and from November 1990 to June 1991.  She served in Southwest Asia.  The Veteran had additional duty with the Colorado Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of the Phoenix, Arizona, Regional Office which denied service connection for folliculitis, a respiratory disorder claimed as the result of an undiagnosed illness, fatigue claimed as the result of an undiagnosed illness, memory problems claimed as the result of an undiagnosed illness, light sensitivity claimed as the result of an undiagnosed illness, skin rash and sores claimed as the result of an undiagnosed illness, headaches claimed as the result of an undiagnosed illness, and joint pain claimed as the result of an undiagnosed illness and denied an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD).  In October 1997, the Denver, Colorado, Regional Office (RO), in pertinent part, increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of March 20, 1995.  In October 1998, the RO, in pertinent part, increased the evaluation for the Veteran's PTSD from 50 to 70 percent and effectuated the award as of March 20, 1995.  In February 2000, the RO recharacterized the Veteran's PTSD as PTSD with memory loss and fatigue evaluated as 70 percent disabling.  In September 2004, the Board reframed the issues on appeal as entitlement to service connection for "folliculitis formerly rated as skin rash due to an undiagnosed illness;" a respiratory disorder claimed as the result of an undiagnosed illness; light sensitivity claimed as the result of an undiagnosed illness; an undiagnosed illness manifested by sores; "tension headaches previously considered as headaches due to an undiagnosed illness;" and joint pain claimed as the result of an undiagnosed illness and an increased evaluation for the Veteran's PTSD with memory loss and fatigue and remanded the Veteran's appeal to the RO for additional action.  

In March 2007, the Board denied service connection for "folliculitis formerly rated as skin rash to include as due to an undiagnosed illness," a chronic respiratory disorder claimed as the result of an undiagnosed illness, a chronic disorder characterized by light sensitivity claimed as the result of an undiagnosed illness, a disorder manifested by recurring sores claimed as the result of an undiagnosed illness, "chronic headaches formerly claimed as headaches due to an undiagnosed illness," and a chronic elbow disorder previously claimed as joint pain as the result of an undiagnosed illness; denied an increased evaluation for the Veteran's PTSD with memory loss and fatigue; and remanded the issue of service connection for bilateral hip and ankle pain claimed as the result of an undiagnosed illness to the RO for additional action.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for bilateral hip and ankle pain claimed as the result of an undiagnosed illness as entitlement to service connection for a chronic bilateral ankle disorder to include joint pain claimed as the result of an undiagnosed illness and service connection for a chronic bilateral hip disorder to include joint pain claimed as the result of an undiagnosed illness in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The evidence of record does not include clear and unmistakable evidence showing that the Veteran's chronic bilateral ankle disability both pre-existed active service and was not aggravated therein.  

2.  A chronic bilateral ankle disability was incurred during active service.  

3.  Chronic bilateral hip degenerative joint disease and strain residuals have been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic bilateral ankle disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2011).  

2.  Chronic bilateral hip degenerative joint disease and strain residuals were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claims of entitlement to service connection for both a chronic bilateral ankle disorder and a chronic bilateral hip disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  
A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  

The Court has clarified that: 

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that: 

In view of the legislative history and the language of section 1111, we hold that the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


I.  Chronic Bilateral Ankle Disorder

The report of the Veteran's September 1984 physical examination for service entrance states that the Veteran complained of weak and unstable ankles which had a tendency "to pop."  A contemporaneous orthopedic consultation notes that the Veteran reported that she had been a gymnast; occasionally "landed wrong;" and thereafter experienced sprained ankles which were symptomatic for approximately one day.  Physical and radiological examination of the ankles revealed "essentially normal ankles."  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic bilateral ankle disorder.  It is necessary next to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic bilateral ankle disorder was both preexisting and not aggravated by active service.  

The Veteran's service treatment records reflect that she was seen for bilateral ankle complaints.  Clinical documentation dated in March 1986 notes that the Veteran complained of bilateral ankle pain and swelling after running.  Assessments of edema, chronic ankle pain, and ankle instability were advanced.  

At a January 1993 VA examination for compensation purposes, the Veteran complained of chronic bilateral ankle pain and popping.  She reported that she "had a weak right ankle that was injured prior to service."  The examiner commented that "the ankles appear to be entirely within normal limits."  The Veteran was diagnosed with "multiple joint pain by history, not found at the present time."  

At an April 1996 hearing before a VA hearing officer, the Veteran testified that she had no chronic physical disorders upon entering active service.  
A September 1997 VA Special Report of Training indicates that the Veteran was working as a licensed practical nurse (LPN).  The Board notes that the Veteran's training renders her competent to advance certain medical opinions.  

At a March 2006 VA examination for compensation purposes, the Veteran complained of chronic bilateral ankle pain and morning stiffness and intermittent bilateral ankle swelling, popping, clicking, and giving way.  She presented a history of having sprained her ankles during high school and experiencing increased ankle symptoms "after Desert Storm."  On examination of the ankles, the Veteran exhibited lateral aspect tenderness and normal ranges of motion.  The Veteran was diagnosed with "bilateral ankles, history of sprains, secondary to military service, with limitations as described."  

The Veteran's service treatment records note that she was treated for chronic bilateral ankle pain and swelling associated with running.  Treating military medical personnel neither noted nor otherwise attributed the Veteran's bilateral ankle symptoms to her subjective pre-service history of ankle sprains.  The March 2006 VA examination report conveys that the Veteran was diagnosed with "bilateral ankles, history of sprains, secondary to military service, with limitations as described."  Clearly, such findings cannot constitute clear and unmistakable evidence establishing that the Veteran's chronic bilateral ankle disability was both preexisting and not aggravated by active service.  Indeed, the evidence of record establishes that the Veteran's chronic bilateral ankle disability was not identified upon her physical examination for service entrance, which included an orthopedic consultation, and initially became symptomatic after exercise during active service.  Given these facts, the Board finds that the presumption of soundness as to a chronic bilateral ankle disorder has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

The Board must now consider whether service connection is warranted.  The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran was treated for bilateral ankle complaints during active service; has stated on appeal that she experienced progressive ankle symptoms during active service; and was diagnosed with a chronic bilateral ankle disorder at the most recent VA examination for compensation purposes of record.  While clearly not a model of clarity, the March 2006 VA examination report specifically concluded that the Veteran's chronic bilateral ankle disorder was etiologically related to her military service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a chronic bilateral ankle disorder.  


II.  Chronic Bilateral Hip Disorder 

The Veteran's service treatment records make no referenced to a chronic hip disorder.  At a January 1993 VA examination for compensation purposes, the Veteran complained of multi-joint pain.  The examiner observed that the Veteran was "asymptomatic relative to hip disease." 

A February 1993 psychiatric evaluation conducted for VA by F. Irwin, M.D., states that the Veteran complained of bilateral hip pain.  

At the April 1996 hearing before a VA hearing officer, the Veteran testified that she experienced chronic bilateral hip pain which started in approximately October 1992.  

At the March 2006 VA examination for compensation purposes, the Veteran complained of chronic bilateral hip pain which "started after Desert Storm."  The Veteran was diagnosed with "bilateral hip strain and [degenerative joint disease] secondary to military service."  

The Veteran has been diagnosed with bilateral hip degenerative joint disease and strain residuals "secondary to military service."  In the absence of any competent evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for chronic bilateral hip degenerative joint disease and strain residuals is now warranted.  



ORDER

Service connection for a chronic bilateral ankle disorder is granted.  

Service connection for chronic bilateral hip degenerative joint disease and strain residuals is granted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


